

116 HRES 303 IH: Expressing support for the designation of April 11, 2019, as “Remanufacturing Day”.
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 303IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Ms. Stevens (for herself, Mr. Kelly of Mississippi, and Ms. Jackson Lee) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for the designation of April 11, 2019, as Remanufacturing Day.
	
 Whereas remanufacturing is a comprehensive and rigorous industrial process by which a previously sold, leased, used, worn, or nonfunctional product or part is returned to a same-as-when-new or better condition, from both a quality and performance perspective, through a controlled, reproducible, and sustainable process;
 Whereas remanufacturing has been recognized by leading universities, research institutions, and manufacturers around the world as the highest form of recycling, by reducing greenhouse gas production, saving energy, and reclaiming end-of-life products;
 Whereas by encouraging businesses, State agencies, nonprofit organizations, schools, and individuals to celebrate Remanufacturing Day, 2019, we can further promote remanufacturing as environmentally friendly and economically efficient; and
 Whereas to focus the Nation’s attention on the benefits of remanufacturing, businesses, educational institutions, and nonprofit organizations have joined together to celebrate Remanufacturing Day and are encouraging colleagues, friends, families, and communities to learn more about the benefits of remanufactured products: Now, therefore, be it
	
 That the House of Representatives supports the designation of Remanufacturing Day. 